DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 107, 109 – 114, 116 – 124, 129, 131 – 132 and the newly added claims 134 – 138 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on May 27, 2021 have been entered.
The rejection under 35 U.S.C. 112(b) of the instant claim 122 as being indefinite for reciting insufficient antecedent basis for the terms “method” and “use” is hereby withdrawn in view of Applicant’s amendment to delete said limitations in the instant claim.
The rejection under 35 U.S.C. 112(d) of the instant claim 122 as being of improper dependent form is hereby withdrawn in view of Applicant’s amendment to delete the terms “method” and “use” in the instant claim.
The nonstatutory double patenting rejection of the instant claims 107, 109 – 114, 116 – 124, 129, 131 – 132 (claims 108, 115, 130 and 133 are cancelled) over claims 1 – 28 of U.S. Patent No. 10,537,558 B2 is hereby withdrawn in view of Applicant’s amendment to recite the limitation “R5 is cycloalkyl or heterocycloalkyl” in the instant claims. 
The provisional nonstatutory double patenting rejection of the instant claims 107, 109 – 114, 116 – 124, 129, 131 – 132 (claims 108, 115, 130 and 133 are cancelled) over claims 99 – 123 of copending Application No. 16/748,429 is hereby withdrawn in view of Applicant’s amendment to limit the scope of the variables L1, R1 and R5
Search: Search has been conducted to include the scope of the newly added claims 134 – 138. No prior art was found. However, the instant claims 135 – 138 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 28 of U.S. Patent No. 10,537,558 B2. Applicant overcame the issue by authorizing claim amendments as presented in the Examiner’s Amendments section below (point 10).

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, James Suggs, on July 9, 2021 and August 3, 2021.
	Claim 111, page 6 line 4:
The phrase “The compound according to claim 107, wherein L3 is a bond;” should read as “The compound according to claim 107, wherein L3 is a bond.[[;]]”.

	Claim 131, page 14 line 12:
The phrase “The compound according to claim 1, wherein …” should read as “The compound according to claim 107, wherein …”.

	Claim 135, page 16 line 25:
The phrase “R3 is aryl or heteroaryl each (i) optionally substituted …” should read as “R3 is aryl or monocyclic heteroaryl each (i) optionally substituted …”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the U.S. Patent Publication 20110028493 A1 (Matsunaga), as disclosed in the information disclosure statement filed on December 15, 2020. Matsunaga teaches (see, page 40) the compound of Reference Example 4 as shown below:

    PNG
    media_image1.png
    315
    357
    media_image1.png
    Greyscale

However, Matsunaga does not explicitly teach or provide sufficient guidance for the compounds of formula (Ia), wherein the variables R1, Q and R3 are selected from the Markush groups, as recited in the instant claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 107, 109 – 114, 116 – 124, 129, 131 – 132 and 134 – 138 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626